         Case 1:18-cv-02223-GBD-SN Document 180 Filed 08/12/20 Page 1 of 2




                                             Susman Godfrey l.l.p.
                                               a registered limited liability partnership
                                                             32ND FLOOR
                                                   1301 AVENUE OF THE AMERICAS
                                                NEW YORK, NEW YORK 10019-6023
                                                            (212) 336-8330
                                                          FAX (212) 336-8340
                                                         www.susmangodfrey.com
                                                            __________
        Suite 5100                                             Suite 1400                               Suite 3800
   1000 Louisiana Street                                1900 Avenue of the Stars                    1201 Third Avenue
Houston, Texas 77002-5096                          Los Angeles, California 90067-6029        Seattle, Washington 98101-3000
     (713) 651-9366                                         (310) 789-3100                            (206) 516-3880
        __________                                              __________                               __________

                                  Beatrice Franklin                                         E-Mail BFranklin@susmangodfrey.com
                            Direct Dial (212) 729-2021




 August 12, 2020

 The Hon. Sarah Netburn
 United States Magistrate Judge
 Thurgood Marshall Courthouse
 40 Foley Square, Room 430
 New York, NY 10007

 Re:      Rich v. Fox News Network LLC, et al., No. 18-cv-2223 – Re. Dkt. No. 168

 Dear Judge Netburn:

         On July 29, 2020, the Court ordered the parties to either (1) publicly file on ECF all
 documents that they had previously filed under seal related to the motion to dismiss or the motion
 to compel or (2) apply to file those documents under seal or with redactions. Plaintiffs have
 conferred with Defendants Fox News Network and Edward Butowsky concerning those
 documents. It is our understanding that Fox will publicly file Exhibit A to its May 11, 2020 letter.
 Plaintiffs are also publicly filing the following documents:

          •    Plaintiffs’ May 6, 2020 Letter and Exhibits 1 and 2;

          •    Plaintiffs’ May 14, 2020 Letter; and

          •    Plaintiffs’ July 20, 2020 1 Letter and Exhibits E, H, and K.

         Regarding the remaining documents, Plaintiffs do not believe that any of them should be
 filed under seal or redacted. However, Defendants have informed us that they intend to file



 1
  The Court’s order refers to Plaintiffs’ July 23, 2020 Letter. Plaintiffs believe that reference should have been to
 Plaintiffs’ July 20, 2020 Letter.
      Case 1:18-cv-02223-GBD-SN Document 180 Filed 08/12/20 Page 2 of 2

August 12, 2020
Page 2

applications with the Court to either keep the documents sealed or to redact them. Those
documents are:

       •   Fox’s May 11, 2020 Letter and Exhibit B;

       •   Exhibit H to Plaintiffs’ June 23, 2020 Letter;

       •   Plaintiffs’ July 10, 2020 Letter; and

       •   Exhibits A, B, C, D, and J to Plaintiffs’ July 20, 2020 Letter

Again, Plaintiffs do not believe any of these documents should properly be sealed, and will respond
to Fox or Mr. Butowsky’s arguments in their separate submissions if necessary.

Respectfully,

/s/ Beatrice Franklin

Beatrice Franklin
Counsel for Joel and Mary Rich




                                                                                                 2
